DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character “223” of Figure 7B is not mentioned in the description.  It appears reference character “2223” should have been used instead.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 2018/0149915).
Regarding independent claim 1, Han teaches a display structure having a laser light wavelength conversion layer (Fig. 5, Element 150) comprising a display (Fig. 5, Element 100) having a display panel (Fig. 5, Element 110) having a color filter (Fig. 5, Element 105) having a plurality of color sub-pixels (Fig. 5, Elements R, G, G); and a light-permeable protective layer (¶ [0058]) formed on a light output side of the color filter (105); and the laser light wavelength conversion layer (150), formed between the color sub-pixels (R, G, B) or on or in the light-permeable protective layer.
Regarding claim 2, Han teaches a backlight module (Fig. 5, Element 160), wherein the display panel (110) is provided on a light output side of the backlight module (160).
Regarding claim 3, Han teaches the display (100) as a liquid crystal display (¶ [0054]).
Regarding claim 4, Han teaches the color sub-pixels comprising red color sub-pixels, green color sub-pixels, and blue color sub-pixels (Fig. 5).
Regarding claim 6, Han teaches the laser light wavelength conversion layer (150) formed on an outer side of the light-permeable protective layer (Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2018/0149915) in view of Fujiwara (US 2019/0072808).
Regarding claim 5, Han teaches the limitations of independent claim 1 discussed earlier but fails to exemplify the laser light wavelength conversion layer formed on an inner side of the light-permeable protective layer.
Fujiwara teaches a display structure (Fig. 4) including a wavelength conversion layer (Fig. 4, Element 21) formed on an inner side of a light-permeable protective layer (Fig. 4, Element 20) for absorbing a wavelength of laser light (¶ [0050]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the display structure of Han with the laser light wavelength conversion layer formed on an inner side of the light-permeable protective layer, as taught by Fujiwara, for absorbing a wavelength of the laser light.
Regarding claim 7
Regarding claims 8-10, Fujiwara teaches the light-permeable protective layer (20) as a glass substrate (¶ [0049]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pousthomis (US 2021/0139770) teaches a metastable aggregate for an optoelectronic device.  Kang (US 2018/0284541) teaches a display device with backlight including laser diodes.  Kim (US 2018/0120648) teaches a liquid crystal display device with fluorescent filter absorbing laser.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        12 March 2022